Exhibit 10.5

[mipslogo.gif]



 
 
 
September 30, 2011


Hand Delivered
Personal and Confidential


Mr. Arthur Swift


Re: Consulting Agreement


Dear Art:


We are very pleased that you have indicated a willingness to provide services to
MIPS Technologies, Inc. (the “Company) to facilitate a transition after your
separation from the Company. This letter sets forth the terms of the consulting
arrangement (the “Agreement” or “Consulting Agreement”) between you and the
Company with respect to your services for the Company.
 
1. Consultancy.  Commencing October 1, 2011, you agree to provide consulting
services up to a maximum period of twelve (12) months unless terminated by you
upon thirty days written notice to the Company (the “Consulting
Period”).  During the Consulting Period, you will be paid a monthly fee
of  $23,334, less applicable withholdings.  Notwithstanding the termination of
the Consulting Period by you,  the Company agrees to pay you for the full twelve
(12) months of fees during the Consulting Period. Your tasks and
responsibilities during the Consulting Period will be assigned by the Company
and will be generally designed to facilitate the Company’s transition after your
separation, most particularly in the Business Development and Marketing
areas.    Stock Awards.  Although your employment with the Company will end on
September 30, 2011, as additional enticement to enter into this Agreement, the
Compensation and Nominating Committee has approved continued vesting of your
stock options and restricted stock units as set forth on Attachment A (“Stock
Awards”) hereto by its action on September 28, 2011 to extend them through the
Consulting Period conditional upon you providing continuous service by entering
into this Agreement on or before September 30, 2011 and continuing to provide
services hereunder as a consultant of the Company during that period.  If these
conditions are met, your Stock Awards and the vesting pursuant to such Stock
Awards shall not terminate on September 30, 2011 but shall continue in effect
and will continue to vest through the Consulting Period, such that your vesting
would cease at the end of the Consulting Period and your right to exercise the
vested Stock Awards would continue thereafter during the post-termination period
set forth in your Stock Award documents (i.e., 12 months from the end of the
Consulting Period).
 
 
 
 
 
[letterhead.gif]
 
 
 
 

--------------------------------------------------------------------------------

September 30, 2011
Page 2
 
 
2. No Other Compensation Or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive from the Company any additional
compensation, severance or benefits under this Agreement.
 
3. Expense Reimbursements. The Company will reimburse your reasonable expenses
incurred in connection with your performance of services under this Agreement
pursuant to its regular business practices.  You agree that, within fifteen (15)
days after the end of the Consulting Period, you will submit your final
documented expense reimbursement statement reflecting all business expenses, if
any, for which you seek reimbursement with respect to your services under this
Agreement.
 
4. Cooperation.  You will cooperate in responding to the reasonable requests of
the Company.  In such matters, you agree to provide the Company with reasonable
advice, assistance and information.
 
5. Indemnification.  The rights and obligations of the Indemnification Agreement
you entered with the Company dated March 18, 2009 will apply through the
Consulting Period to your actions taken under the terms of this Consulting
Agreement.
 
6.           Miscellaneous.  This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to its subject matters, and it supersedes any other such agreements,
promises or representations, including but not limited to the Offer Letter;
provided that your obligations under your Confidential Information and
Inventions Agreement with the Company (the “CIIA”) are not modified or
terminated by this Agreement and shall apply fully during the Consulting Period.
For the avoidance of doubt, we agree that your services as a consultant shall be
considered “employment” for purposes of the CIIA, except as set forth in Section
5 therein.  It is entered into without reliance on any agreement, promise or
representation, written or oral, other than those expressly referred to herein,
and it supersedes any other such agreements, promises or representations. This
Agreement may not be modified or amended except in a writing signed by both you
and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and assigns. The failure to enforce any breach of this Agreement
shall not be deemed to be a waiver of any other or subsequent breach. For
purposes of construing this Agreement, any ambiguities shall not be construed
against either party as the drafter. If any provision of this Agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California as
applied to contracts made and to be performed entirely within California. This
Agreement may be executed in counterparts, each of which shall be deemed to be
part of one original, and facsimile signatures shall be equivalent to original
signatures.
 
 
 
 

--------------------------------------------------------------------------------

September 30, 2011
Page 3
 
 
If this Agreement is acceptable to you, please sign below and return the signed
original to me.
 

 
Sincerely,
 
MIPS Technologies, Inc.
 
By:  /s/ SANDEEP VIJ         
 
Sandeep Vij
President & CEO

 
 
By signing this Agreement, I acknowledge that I have had the opportunity to
review this Agreement carefully; that I understand the terms of the Agreement;
and I knowingly and voluntarily agree to them.
 

 
 
     Signature:
 /s/ ARTHUR SWIFT         
 Name:  Arthur Swift Dated:  September 30, 2011



 
 
 

 
 

--------------------------------------------------------------------------------

 
September 30, 2011
Page 4






Attachment A


Stock Awards




00002744                      03/26/2009                      1998/NQ                                250,000


00002882                      08/17/2009                      1998/NQ                                30,000


00002909                      08/13/2009                      1998/RSU                                10,000


00003041                      08/16/2010                      1998/NQ                                40,000


00003163                      08/16/2010                      1998/RSU                                16,000

